                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                               LITTLE ROCK DIVISION

STEPHANIE K. GREEN                                                                   PLAINTIFF

v.                                   No. 4:17-CV-00637-BRW-JTK

NANCY A. BERRYHILL,
Deputy Commissioner for Operations,
performing the duties and functions
not reserved to the Commissioner of
Social Security                                                                    DEFENDANT

                                            ORDER

       I have reviewed the Recommended Disposition submitted by United States Magistrate

Judge Jerome Kearney. No objections have been filed. After careful consideration, I approve and

adopt the Recommended Disposition in its entirety.

       Accordingly, the Commissioner’s decision is REVERSED AND REMANDED, with

instructions to develop the record as necessary by recontacting treating sources or ordering

consultative examinations.

       IT IS SO ORDERED this 3rd day of October, 2018.



                                             /s/ Billy Roy Wilson _______________
                                             UNITED STATES DISTRICT JUDGE
